MEMORANDUM OPINION
                                        No. 04-11-00451-CV

                                      Nasser NAKISSA, M.D.,
                                             Appellant

                                                v.

    CONNEXION INTERNATIONAL, INC., D/B/A PHYSICIAN’S MANAGEMENT
                           SERVICES,
                              Appellee

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-CI-07648
                      Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 19, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal due to settlement. The motion

contains a certificate of service to appellee, who has not opposed the motion. Therefore, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are

taxed against the party who incurred them.

                                                             PER CURIAM